Exhibit 10.2

FIFTH AMENDMENT OF OFFICE BUILDING LEASE

THIS FIFTH AMENDMENT OF OFFICE BUILDING LEASE (“Amendment”) is made this 26th
day of September 2018 (“Effective Date”), by and between 255 South King Street
Limited Partnership, a Washington limited partnership (“Landlord”) and Avalara,
Inc., a Washington corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Office Building Lease dated
June 9, 2016, as amended by that First Amendment of Office Building Lease dated
June 1, 2017, by that Second Amendment of Office Building Lease dated
October 11, 2017, by that Third Amendment of Office Building Lease dated
November 29, 2017, and that Fourth Amendment of Office Building Lease dated
February 19, 2018 (collectively, and together with this Amendment, the “Lease”),
pursuant to which Tenant leased a portion of the office building commonly known
as 255 South King Street, Seattle, Washington, and as more particularly
described in the Lease (“Premises”).

B. Pursuant to the Lease, Tenant was granted an on-going right to lease all of
Floor 11 of the Building. Pursuant to the Third Amendment to Office Building
Lease dated November 29, 2017, Tenant exercised its right and Floor 11 was added
to the Premises (“Floor 11 Expansion Space”). Pursuant to Section 41.1 of the
Lease, as amended, for the first thirty-six (36) months (or 43 months in
Landlord’s discretion) of the Term, Landlord reserved the right to build-out and
lease the Floor 11 Expansion Space to any party other than Tenant. The Landlord
exercised this right and entered into a lease for the Floor 11 Expansion Space
with              dated April 9, 2018 (“             Lease”). The             
Lease expires on September 30, 2021.

C. Section 41.1 of the Lease, as amended by the Third Amendment to Office
Building Lease dated November 29, 2017, states that Landlord covenants that any
build-out or tenant improvements to the Floor 11 Expansion Space for a tenant
other than Tenant during the first thirty-six months of the Lease Term shall
comply in all material respects with the following design guidelines: (i) open
ceiling similar to and consistent with Tenant’s open ceiling design on other
floors in the Building, (ii) restrooms shall be substantially similar in all
material respects to Tenant’s restrooms on other floors in the Building,
(iii) Landlord shall consult with Tenant on the location of any kitchen and work
in good faith to locate such kitchen in accordance with Tenant’s space plan or
proposed space plan for the Floor 11 Expansion Space, and (iv) Landlord
covenants to remove all cabling prior to the Floor 11 Expansion Space
Commencement Date. (“Third Amendment Conditions”).

D. The Landlord seeks Tenant’s consent to use Tenant’s Tenant Improvement
Allowance for the Floor 11 Expansion Space to build-out the tenant improvements
for              under the              Lease, and in exchange for such consent,
the Landlord will agree to deliver the Floor 11 Expansion Space to Tenant as
required under the Lease and as specifically required under this Amendment as
set forth below.

E. Capitalized terms not defined herein shall have the meaning set forth in the
Lease.

 

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -1

--------------------------------------------------------------------------------

AMENDMENT

NOW, THEREFORE, in consideration of foregoing recitals, which are incorporated
herein by reference and the mutual agreements contained in this Amendment, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Refresh and Compliance with Third Amendment Conditions. In exchange for
Tenant’s consent to the Landlord using Tenant’s Tenant Improvement Allowance for
the Floor 11 Expansion Space to build-out the tenant improvements for
             under the              Lease, Landlord hereby covenants that prior
to the Floor 11 Expansion Space Commencement Date, Landlord will, at Landlord’s
sole expense, (i) in accordance with the general timeline attached hereto as
Exhibit A to this Amendment, take all actions required to deliver the Floor 11
Expansion Space to Tenant in accordance with the Lease and the Third Amendment
Conditions and apply a fresh coat of paint and new carpeting throughout the
interior of the Floor 11 Expansion Space, and (ii) install an internal stairway
to connect the Floor 11 Expansion Space to Floor 12 at the location set forth in
Exhibit B to this Amendment, and (iii) remove the electrical wall outlets for
power to low voltage computer monitors in rooms 11103, 11106, 11109, and 11112,
and patch and repair all such walls. For avoidance of doubt, Landlord covenants
that the tenant improvements to the Floor 11 Expansion Space in connection with
the              Lease shall comply in all material respects with Tenant’s Final
Plans (as such term is defined in Exhibit D) for Floor 13 and the following
design guidelines (which such design guidelines are the Third Amendment
Conditions): (i) open ceiling similar to and consistent with Tenant’s open
ceiling design on other floors in the Building, (ii) restrooms shall be
substantially similar in all material respects to Tenant’s restrooms on other
floors in the Building, (iii) Landlord shall consult with Tenant on the location
of any kitchen and work in good faith to locate such kitchen in accordance with
Tenant’s space plan or proposed space plan for the Floor 11 Expansion Space, and
(iv) Landlord covenants to remove all cabling prior to the Floor 11 Expansion
Space Commencement Date.”

2. Landlord and Tenant estimate that the Floor 11 Expansion Space Commencement
Date will be December 1, 2021.

3. Miscellaneous.

(a) Except as expressly amended herein, all other terms of the Lease shall
remain in full force and effect.

(b) This Amendment may be executed in two more counterparts, each which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[Signature Page Follows]

 

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -2

--------------------------------------------------------------------------------

The parties hereto have executed this Amendment as of the Effective Date.

 

 

 

 

 

 

 

 

 

 

LANDLORD

 

 

 

TENANT

 

 

 

255 South King Street Limited Partnership,

a Washington limited partnership

 

 

 

Avalara, Inc.,

a Washington corporation

 

 

 

 

 

By:

 

American Life, Inc.

 

 

 

By:

 

/s/ Alesia Pinney

Its:

 

Managing General Partner

 

 

 

Name:

 

Alesia Pinney

 

 

 

 

 

 

Its:

 

EVP & General Counsel

 

 

 

 

 

By:

 

/s/ Donald R. Ayres

 

 

 

 

 

 

 

 

Donald R. Ayres

 

 

 

 

 

 

 

 

Senior Vice President Property Management

 

 

 

 

 

 

 

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -3

--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF LANDLORD

STATE OF WASHINGTON )

                                      )ss

COUNTY OF KING              )

On this 19th day of October, 2018, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn, personally
appeared Donald P. Ayers, to me known to be the Sr. VP of Property Management of
American Life, Inc., which corporation is the Managing General Partner of 255
South King Street Limited Partnership, the limited partnership that executed the
foregoing instrument and acknowledged the said instrument to be the free and
voluntary act of and deed of said limited partnership, for the uses and purposes
therein mentioned, and on oath stated that he was authorized to execute the said
instrument.

In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

 

 

[gz1orekzuuol000001.jpg]

  

/s/ Candice Ayres

  

Notary Public residing at:

  

Seattle, WA

  

 

Candice Ayres

  

Notary’s Name (typed or legibly printed)

  

My Commission Expires:

  

6/19/2021

  

 

  

 

  

 

 

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -4

--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF TENANT

STATE OF WASHINGTON )

                                       )ss

COUNTY OF KING              )

On this 10th day of October, 2018, before me, the undersigned, a Notary Public
in and for the State of Washington, duly commissioned and sworn, personally
appeared Alesia Pinney, to me known to be the EVP & GC of Avalara, Inc., a
Washington corporation, the corporation that executed the foregoing instrument
and acknowledged the said instrument to be the free and voluntary act of and
deed of said corporation, for the uses and purposes therein mentioned, and on
oath stated that she was authorized to execute the said instrument.

In Witness Whereof I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

 

 

[gz1orekzuuol000002.jpg]

  

/s/ Henry H. Frantz

  

Notary Public residing at:

  

Seattle, WA

  

 

Henry H. Frantz

  

Notary’s Name (typed or legibly printed)

  

My Commission Expires:

  

10/24/2021

 

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -5

--------------------------------------------------------------------------------

EXHIBIT A – TIME LINE

 

[gz1orekzuuol000003.jpg]

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -6

--------------------------------------------------------------------------------

EXHIBIT B – LOCATION OF INTERNAL STAIRWELL

 

[gz1orekzuuol000004.jpg]

 

 

FIFTH AMENDMENT TO

OFFICE BUILDING LEASE / AVALARA -7